
	
		I
		111th CONGRESS
		2d Session
		H. R. 6360
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Maffei introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  direct the Administrator of the Environmental Protection Agency to carry out
		  activities for the restoration, conservation, and management of Onondaga Lake,
		  New York, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Onondaga Lake Restoration
			 Act.
		2.Onondaga Lake,
			 New York
			(a)Restoration,
			 conservation, and management activitiesTitle I of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the
			 following new section:
				
					123.Onondaga Lake,
				New York
						(a)Restoration,
				conservation, and management activities
							(1)Establishment of
				Onondaga Lake Watershed CouncilThe Administrator shall establish a
				council, to be known as the Onondaga Lake Watershed Council, to
				develop a plan, consistent with subsection (g), for the restoration,
				conservation, and management of Onondaga Lake. The plan shall be known as the
				Adaptive Management Plan.
							(2)Implementation
				of Adaptive Management PlanThe Administrator shall cooperate with
				Federal and State agencies and make grants, and otherwise make funds available
				under subsection (f), to carry out the recommendations of the Adaptive
				Management Plan. Such recommendations shall be carried out—
								(A)in consultation
				with the Onondaga Lake Watershed Council; and
								(B)with the
				participation of the public, including the Onondaga Nation, Federal, State, and
				local governmental entities, and all other entities that may be affected by
				activities under this section.
								(b)Onondaga Lake
				Watershed Council
							(1)Duties
								(A)Development of
				Adaptive Management PlanThe Onondaga Lake Watershed Council
				shall develop and (as necessary to achieve the goals identified under
				subsection (c)(1)) periodically revise the Adaptive Management Plan in
				consultation with the Onondaga Lake Scientific Center.
								(B)Establishment of
				program for public participationThe Onondaga Lake Watershed Council shall
				establish and carry out a comprehensive, inclusive, and ongoing program for
				participation of the public, including the Onondaga Nation, Federal, State, and
				local governmental entities, and all other entities that may be affected by
				activities under this section, in the development and revision of the Adaptive
				Management Plan under subparagraph (A).
								(2)Membership
								(A)In
				generalThe Onondaga Lake
				Watershed Council shall consist of the following members:
									(i)The
				Administrator.
									(ii)The Secretary of
				the Army.
									(iii)The head of any
				other interested Federal department or agency, as determined by the
				Administrator.
									(iv)The Governor of
				the State of New York.
									(v)A
				representative designated by the Onondaga Nation Council of Chiefs.
									(vi)A
				representative designated by the mayor of the City of Syracuse, New
				York.
									(vii)A representative
				designated by the County Executive of Onondaga County, New York.
									(B)Ex officio
				membershipThe Onondaga Lake Watershed Council shall consist of
				the following ex officio, non-voting members:
									(i)The Senators from
				the State of New York.
									(ii)Each Member of
				the House of Representatives whose congressional district is located all or
				partially within the Onondaga Lake watershed.
									(iii)Each member of
				the New York State Legislature whose district is located all or partially
				within the Onondaga Lake watershed.
									(iv)Such other
				members as the Administrator determines appropriate.
									(C)DesigneesAny member of the Onondaga Lake Watershed
				Council specified in clauses (i) through (iv) of subparagraph (A) or in
				subparagraph (B) may appoint a designee to serve in place of the member on the
				Council.
								(3)Committees
								(A)EstablishmentThe Onondaga Lake Watershed Council shall
				adopt bylaws providing for the establishment of standing committees including
				the following:
									(i)A
				Public Outreach and Participation Committee.
									(ii)A
				Science and Engineering Committee.
									(B)AppointmentThe
				Onondaga Lake Watershed Council shall appoint members to each committee
				described in subparagraph (A).
								(c)Adaptive
				Management Plan
							(1)Identification
				of goalsThe Adaptive Management Plan shall identify measurable
				goals for—
								(A)the restoration,
				conservation, and management of Onondaga Lake; and
								(B)compliance with all provisions of law
				(except a provision of law described in subsection (g)(1)(A)) affecting the
				restoration and conservation of Onondaga Lake, including the water quality
				standards established for Onondaga Lake (including total maximum daily loads
				established under section 303(d)(C)) and the Amended Consent Judgment and all
				effluent limitations therein (or otherwise promulgated under this Act).
								(2)Recommendation
				of strategiesTo achieve the goals identified under paragraph
				(1), the Adaptive Management Plan shall incorporate and update the
				recommendations of the Onondaga Lake Management Plan to recommend strategies
				for management of—
								(A)the biological makeup of Onondaga
				Lake;
								(B)the physical
				development of Onondaga Lake and its surroundings; and
								(C)the use of
				Onondaga Lake for recreational and other purposes.
								(3)Coordination
				with other activitiesThe
				strategies recommended under paragraph (2) shall provide for coordination with
				all other activities to restore or conserve, or otherwise affecting the
				restoration or conservation of, Onondaga Lake, including ongoing public
				participation activities, monitoring activities, and other activities carried
				out under Federal or State law.
							(4)Ongoing
				evaluation of strategiesTo
				evaluate the effectiveness of the strategies recommended under paragraph (2) in
				achieving the goals identified under paragraph (1), the Adaptive Management
				Plan shall—
								(A)identify specific
				monitoring parameters by which to make such evaluation, and provide for the
				periodic revision of the monitoring parameters to achieve such goals;
								(B)establish a
				monitoring program to measure the monitoring parameters identified under
				subparagraph (A); and
								(C)provide for the
				periodic evaluation of the data collected pursuant to the monitoring program
				required by subparagraph (B).
								(5)ApprovalThe
				recommendations of the Adaptive Management Plan shall not be carried out under
				subsection (a)(2) before the date on which the plan is approved by the
				Administrator and the Governor of the State of New York. The Administrator,
				after providing an opportunity for public review and comment, shall approve the
				plan not later than 120 days after the date of its development under subsection
				(b)(1)(A) if the Adaptive Management Plan meets the requirements of this
				section and the Governor of the State of New York concurs in such
				approval.
							(6)Effect on
				Onondaga Lake Management PlanThis section shall not be construed
				to interfere with any activity carried out under the Onondaga Lake Management
				Plan, or any other activity affecting the restoration, conservation, or
				management of Onondaga Lake, before the date of approval of the Adaptive
				Management Plan under paragraph (5).
							(d)Onondaga Lake
				Scientific Center
							(1)EstablishmentThe Onondaga Lake Watershed Council shall
				establish and direct a center to be known as the Onondaga Lake Scientific
				Center.
							(2)DutiesThe
				Onondaga Lake Scientific Center shall advise the Onondaga Lake Watershed
				Council on—
								(A)development of
				benchmarks to accomplish the goals identified under subsection (c)(1);
								(B)implementation of
				the strategies recommended under subsection (c)(2);
								(C)implementation of
				the monitoring program under subsection (c)(4)(B);
								(D)establishment of the program for public
				participation described in subsection (b)(1)(B); and
								(E)other matters
				concerning the development and implementation of the Adaptive Management
				Plan.
								(3)MembershipThe Onondaga Lake Scientific Center shall
				consist of the following members:
								(A)The
				Administrator.
								(B)Non-Federal
				entities appointed by the Onondaga Lake Watershed Council, including—
									(i)Syracuse
				University;
									(ii)the State
				University of New York College of Environmental Science and Forestry;
									(iii)the Upstate
				Freshwater Institute;
									(iv)the Onondaga
				Environmental Institute; and
									(v)such other members
				as the Onondaga Lake Watershed Council may deem appropriate.
									(4)ReportingThe
				Onondaga Lake Scientific Center shall submit to the Onondaga Lake Watershed
				Council an annual report—
								(A)assessing the
				effectiveness of the strategies recommended under subsection (c)(2) in
				accomplishing the goals identified under subsection (c)(1);
								(B)recommending
				changes to management and monitoring activities to accomplish the goals
				identified under subsection (c)(1); and
								(C)recommending means
				for implementation of such changes.
								(e)Onondaga
				Environmental InstituteThe Onondaga Environmental Institute, as
				a condition of receiving grants under subsection (f)(2), shall provide
				administrative services for the development and implementation of the Adaptive
				Management Plan.
						(f)Funding
							(1)In
				generalThe Administrator may
				make funds available to members of the Onondaga Lake Watershed Council and
				Onondaga Lake Scientific Center to carry out this section.
							(2)GrantsThe
				Administrator, in consultation with the Onondaga Lake Watershed Council, may
				make grants on a noncompetitive basis to the Governor of the State of New York,
				the mayor of the City of Syracuse, New York, the County Executive of Onondaga
				County, New York, and members of the Onondaga Lake Scientific Center described
				in subsection (d)(3)(B)—
								(A)to implement the
				strategies recommended under section (c)(2);
								(B)for research,
				surveys, administrative services, and studies; and
								(C)to gather data
				necessary to carry out the objectives of this section.
								(3)No relief from
				liabilityGrants made under this subsection shall not relieve
				from liability any person that would otherwise be liable under Federal or State
				law for damages, response costs, natural resource damages, restitution,
				equitable relief, or any other relief.
							(4)Matching
				requirementFederal funds expended for activities to carry out
				this section, including funds made available under paragraph (1), grants made
				under paragraph (2), and funds used for administrative expenses for such
				activities under subsection (i)(2) shall not exceed 65 percent of the costs of
				such activities. The non-Federal share of such costs shall be provided from
				non-Federal sources, and may be provided through the provision of in-kind
				services.
							(g)Relationship to
				other laws
							(1)No effect on
				Federal or State law or responsibilities assigned thereunderThis
				section shall not be construed to alter, modify, or otherwise affect any other
				provision of Federal or State law or any responsibility assigned thereunder,
				including—
								(A)a provision of law
				(including a provision of the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the New
				York State Environmental Conservation Law) that requires, and assigns
				responsibility for, the performance of cleanup activities (including response
				and removal activities) or other activities affecting the restoration or
				conservation of Onondaga Lake; and
								(B)the responsibility
				assigned under a provision of law described in subparagraph (A).
								(2)No effect on
				existing liabilitiesThis section shall not be construed to
				create or enlarge any liability that any party may have for natural resource
				damages under any provision of law.
							(h)DefinitionsIn this section:
							(1)Amended Consent
				JudgmentThe term Amended Consent Judgment means the
				Amended Consent Judgment entered January 20, 1998, in the case of
				Atlantic States Legal Foundation v. The Onondaga County Department of
				Drainage and Sanitation, Civil Action No. 88–CV–0066, in the United
				States District Court for the Northern District of New York, as amended.
							(2)Onondaga
				Environmental InstituteThe
				term Onondaga Environmental Institute means the not-for-profit
				corporation established pursuant to section 401(d)(1) of the Great Lakes
				Critical Programs Act of 1990 (Public Law 101–596; 104 Stat. 3010) and section
				411(d)(1) of the Water Resources Development Act of 1990 (Public Law 101–640;
				104 Stat. 4648).
							(3)Onondaga
				LakeThe term Onondaga Lake means Onondaga Lake, New
				York, and its watershed.
							(4)Onondaga Lake
				Management PlanThe term Onondaga Lake Management
				Plan means the plan—
								(A)developed pursuant
				to section 401(a)(1) of the Great Lakes Critical Programs Act of 1990 (Public
				Law 101–596; 104 Stat. 3010) and 411(a)(1) of the Water Resources Development
				Act of 1990 (Public Law 101–640; 104 Stat. 4648);
								(B)modified by the
				Amended Consent Judgment; and
								(C)revised under
				section 573(c)(1) of the Water Resources Development Act of 1999 (Public Law
				106–53; 113 Stat. 372), as in effect before the date of the enactment of this
				Act.
								(i)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to the
				Administrator to carry out this section $10,000,000 each fiscal year. Amounts
				so appropriated shall remain available until expended.
							(2)Administrative
				expensesThe Administrator
				may use amounts appropriated under paragraph (1) for administrative expenses
				associated with carrying out this
				section.
							.
			(b)Water Resources
			 Development Act of 1999Section 573 of the Water Resources
			 Development Act of 1999 (Public Law 106–53; 113 Stat. 372) is repealed. Such
			 section 573, as in effect on the day before the date of the enactment of this
			 Act, shall continue to apply to amounts appropriated before such date and made
			 available to carry out such section.
			
